                                                                            Case 1:19-cv-09172-RA Document 77 Filed 07/29/20 Page 1 of 2


                                                                                                                                                                                                                                      USDC-SDNY
                                                                                                                                                                                                                                      DOCUMENT
                                                                                                                                                                                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                                                                                                                                                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                                                                                                                                                                         DATE FILED: 7/29/2020


REFAEL KLEIN,

                                                                                                                                                                                                     Plaintiff,
                                                                                                                                                                                                                                   No. 19-CV-9172 (RA)
                                                                                                                                                                   v.
                                                                                                                                                                                                                                         ORDER
STACEY B. AICHER,

                                                                                                                                                                                                     Defendant.


RONNIE ABRAMS, United States District Judge:

                                                      On July 21, 2020, the Court granted Defendant’s motion for sanctions. See Dkt. 74.

Pursuant to Federal Rule of Civil Procedure 11, Plaintiff was ordered to pay Defendant’s

attorneys’ fees and costs incurred in defending herself in this action as of October 11, 2019. As

such, the Court directed Defendant’s attorney “to submit an affidavit setting forth the total hours

spent and legal services rendered in connection with this action, as well as counsel’s hourly fee.”

Id. at 26.

                                                      On July 28, Defendant’s attorney, Thomas D’Antonio, a partner at Ward Greenberg

Heller & Reidy LLP, submitted the requested affidavit. See Dkt. 76. He explained that two

attorneys – himself and an associate, Molly Spakowski – as well as a paralegal, had worked on

this matter. See id. ¶ 5. From October 11, 2019 to June 30, 2020, “the[se] three timekeepers . . .

devoted a total of 229.8 hours to this litigation[.]” Id. ¶ 6. And after the Court granted the

motion for sanctions on July 21, 2020, Mr. D’Antonio and Ms. Spakowski spent an additional

8.9 hours on this matter.1 See id. ¶ 9. Under “the terms of the 2019 written fee agreement with

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
                                                      1
         The D’Antonio Affidavit notes that “it is not clear whether the Court will consider the[] additional
amounts of time spent on and after July 21 to properly be included as part of the sanctions award against Mr. Klein.”
                                                                            Case 1:19-cv-09172-RA Document 77 Filed 07/29/20 Page 2 of 2




 [Defendant],” Mr. D’Antonio’s firm had agreed to charge her the following reduced hourly rates:

 $360 per hour for Mr. D’Antonio’s work; $280 per hour for Ms. Spakowski’s work; and $160

 per hour for the paralegal’s work. Id. ¶¶ 12-14. Therefore, based on these reduced hourly rates,

 the two attorneys and one paralegal collectively billed a total of $74,160 for their work on this

 litigation from October 11, 2019 to July 27, 2020. See id. ¶ 10.

                                                       The Court finds both the amount of time that the two attorneys and one paralegal

 expended on this litigation and their hourly rates to be reasonable. Accordingly, pursuant to

 Rule 11 and in accordance with its prior opinion, the Court awards Defendant $74,160 to cover

 the attorneys’ fees and costs incurred in defending herself in this litigation from October 11,

 2019 to July 27, 2020. Plaintiff is, therefore, hereby ordered to pay sanctions to Defendant in the

 amount of $74,160.

 SO ORDERED.

Dated:                                                                July 29, 2020
                                                                      New York, New York

                                                                                                                                                                                                                                                                                                                                                             Ronnie Abrams
                                                                                                                                                                                                                                                                                                                                                             United States District Judge




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 Id. ¶ 7. Because that time was spent providing information to the Court regarding the proper amount of sanctions,
 these costs will be included in the award as well.


 	                                                                                                                                                                                                                                                                                                                                                           2
